En este caso en el cnal se reclamaban daños y perjuicios por incumplimiento de nn contrato de arrendamiento, la corte inferior declaró probado qne el contrato a que se re-fiere la demanda quedó establecido habiendo la demandada recibido $200 del demandante por concepto de primera anua-lidad, cuyo contrato se negó luego a cumplir la demandada, según así aparece también de su carta de febrero 10, 1921, dirigida al demandante.
“Se ha probado — dice la corte inferior — que la finca arrendada iba a ser destinada, diez cuerdas a la siembra de frutos menores tales como yautías, plátanos y batatas y el resto de treinta cuerdas para pasto de ganado en las cuales podían tenerse unas veinte y cinco cabezas y para lo cual el demandante estaba en negociaciones .con Adrián Cintrón y Valentín Berrios, estimando la corte que por el concepto alegado en el hecho quinto de la demanda el demandante hubiera podido obtener beneficios durante el término del arrendamiento una cantidad que razonablemente puede fi-jarse en $400.”
El Tribunal Supremo sostuvo la apreciación de la prueba que sirvió de base a la corte sentenciadora para condenar a la demandada a pagar al demandante la cantidad de $600, intereses sobre una parte de dicha suma y costas.
El Juez Asociado Sr. Hutchison, emitió la opinión del tribunal.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.